Citation Nr: 0924164	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-19 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of right knee meniscectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1941 to September 
1945.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Thereafter, the 
appellant's claims folder was returned to his local RO in 
Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Specifically, there appears to be outstanding treatment 
records from a VA facility.  The Veteran noted on his VA Form 
9, received in July 2008, that he was seen by his primary 
care physician at the Toledo VA clinic on June 13, 2008.  The 
claims folder does not contain the aforementioned VA 
treatment report and the record does not reflect that an 
attempt has been made to secure this report referenced by the 
Veteran or any other VA treatment reports.  The Board notes 
that the missing VA medical record(s) may be material to the 
appellant's increased rating claims since it may provide a 
better picture of the status of the Veteran's service-
connected right and left knee disabilities.  In this regard, 
it is noted that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate this 
VA treatment report and associate it with the Veteran's VA 
claims folder.

The Veteran claims that disability ratings in excess of the 
current percentages are warranted for his service-connected 
right and left knee disabilities.  The Veteran reported that 
his VA primary care physician told him that his condition has 
worsened.  See VA Form 9, received in July 2008.  The Veteran 
also reported on his VA Form 9 that since he was last 
examined, he now requires the use of two canes or a walker 
for ambulating.  Indeed, the report of VA examination, dated 
in December 2006, reflects that the Veteran reported that he 
can walk a quarter of a mile.  It was also noted in December 
2006 that the Veteran has a brace for his right knee that he 
uses frequently and that he has used a cane routinely for the 
last 2 years.  The Board notes that the Veteran is competent 
to report that he now uses 2 canes or a walker for 
ambulation.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005) (noting that a veteran and other persons can 
attest to factual matters of which they had first-hand 
knowledge).  Based on the foregoing, the Board finds that a 
contemporaneous VA examination is necessary to evaluate the 
current level of severity of his service-connected right and 
left knee disabilities.  38 U.S.C.A.  
§ 5103A(d) (West 2002).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (stating that where a veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all of the Veteran's treatment 
records and progress reports from August 
2005 until present located at the VA 
outpatient clinic in Toledo, Ohio or any 
other VA facility where the Veteran 
received treatment regarding his service-
connected right and left knee 
disabilities.  Specifically, the Veteran 
has referenced being treated at a VA 
facility in Toledo, Ohio in June 2008.  
If no records are available, the claims 
folder must indicate this fact and 
document the attempt(s) made to obtain 
the record(s).  Also, provide the Veteran 
with written notice of any inability to 
obtain these records.

2.  Once all available medical records 
have been associated with the claims 
file, schedule the Veteran for a VA 
orthopedic examination with the 
appropriate VA medical facility for the 
purpose of determining the current 
severity of his service-connected right 
and left knee disabilities.

The VA examiner should perform full range 
of motion studies and tests regarding the 
stability of each knee as well as any 
diagnostic studies deemed necessary.  The 
VA examiner is also asked to comment on 
the functional limitations of the 
service-connected right and left knee 
disabilities caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  The examiner should also 
note the presence and degree of any 
ligamentous instability found in either 
knee upon physical examination.

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.


3.  Thereafter, readjudicate the issues 
on appeal of entitlement to an evaluation 
in excess of 30 percent for residuals of 
right knee meniscectomy and entitlement 
to an evaluation in excess of 10 percent 
for left knee arthralgia.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



